On Motion for Rehearing.
Appellees have filed a motion for rehearing. The motion reargues certain questions of law covered in our opinion, and in support of one contention states: “Ap-pellees at the trial actually produced for the inspection of the court, besides the conditional sales agreement, the credit card of the real Mrs. Kent, with testimony as to prior dealings with her as far back as March, 1941, and her satisfactory financial responsibility.”
In support of another contention the motion refers to District of Columbia Police Regulations, sections 1 and 2, of Article I (not cited or discussed in appellees’ brief or in argument of counsel), and states: “When Zweig was asked if he had made any such record he countered with the answer that since he had never Seen nor had possession of the ring, there was no need to make' such a record.”
Neither of the above .statements appear in the record, and appellees now, for the first time, urge us to have the record corrected. The request is plainly not in time.
It is the duty of parties coming to this court to bring a record complete and adequate for the purposes of all ques; tions to be argued here, for we cannot consider matter outside the 'record.1 If anything material to either party is omitted from the record, the omission should be called to our attention timely in order that such omission be supplied and a supplemental record, if necessary, filed. Rule 31 of this Court. The responsibility for a complete record rests primarily on the parties and not on the trial court or this court. In this case, the parties did not file a statement of proceedings and evidence- but designated, in lieu thereof, the opinion of the trial court and that .court’s memorandum on the-motion for new trial. That was the record before us and on that record, our decision was based. A -suggestion by the losing party, after the case has been briefed, argued and 'decided, that there are omissions in the record, comes too late.
The motion for rehearing is denied.

 See Hughes v. Wendel, 317 U.S. 134, 63 S.Ct. 103, 87 L.Ed. -, decided November 16, 1942; Heslop v. Robert A. Grahame, Inc., D.C.Mun.App., 31 A.2d 856, and eases there cited: